Exhibit DYNAMIC INTELLIGENCE INC. -AND - AIRLINE INTELLIGENCE SYSTEMS INC. -AND- AIRLINE INTELLIGENCE SYSTEMS INC. MASTER SERVICES AGREEMENT Made as of December 9, 2005 Article 1 INTERPRETATION 2 1.1 Definitions 2 1.2 Gender and Number 4 Article 2 SERVICES PRODUCTS 4 2.1 Services 4 2.2 Non-Exclusivity 4 2.3 Intellectual Property Rights 5 2.4 Requests for Assistance 6 2.5 Notice to be Provided 6 2.6 Performance by Responders 6 2.7 Performance by Third Parties 6 2.8 Remuneration for Services 7 2.9 Other Activities 7 Article 3 LIABILITY 7 3.1 Limitation of Liability 7 Article 4 TERM AND TERMINATION 7 4.1 Effective Date 7 4.2 Term 7 4.3 Insolvency, Etc 7 4.4 Default 8 4.5 Effect of Termination 8 Article 5 GENERAL 8 5.1 Governing Law and Attornment 5.2 Public Notices 8 5.3 Relationship of Parties 8 5.4 Further Assurances 8 5.5 Assignment 9 5.6 Severability 9 5.7 Notices 9 5.8 Time of Essence 9 5.9 Limitation of Extent of Agreement 10 5.10 Entire Agreement, Waiver 10 5.11 Breach of One Party. 10 5.12 Counterparts 10 MASTER SERVICES AGREEMENT THIS AGREEMENT is made as of the 9th day of December, 2005 BETWEEN: DYNAMIC INTELLIGENCE INC., a corporation incorporated under the laws of Barbados ("Dynamic") - and - AIRLINE INTELLIGENCE SYSTEMS INC., a corporation incorporated under the laws of the State of Delaware ("AI US") - and - AIRLINE INTELLIGENCE SYSTEMS INC a corporation incorporated under the laws of the Province of Ontario ("AI Canada") RECITALS: A. Dunamic, AI US and AL Cananda each possess certain capabilities (including any of research, development, marketing, sales and client services capabilities) and each may from time to time require the assistance from one or more of the Group of Companies. B. Dynamic AI US and AI Canada wish to establish an ongoing arrangement for the provision of assistance of this sort. C. The part parties wish to have AI Canada assign its intellectual Property to AI US so that AI US can assign its Intellectual Property to Dynamic pursuant to the IPA, and for Dynamic to license AIS US pursuant to the IPA. NOW THEREFORE IN CONSIDERATION of the mutual covenants contrained in this agreement and other good and valuable consideration (the receipt and sufficiency of which are hereby acknoledged), the parties agree as follows: 1 ARTICLE 1 INTERPRETATION 1.1 Definitions In this Agreement, the following terms have the following meanings: "Affiliate" of a Party means a corporation or other legal entity (a) controlled by the Party, (b) controlling the Party, or (c) controlled by the corporation or legal entity which controls the Party, For the purposes of this paragraph, to "control" a corporation or an entity means to own or control, either directly or indirectly such as by intermediary entities, (1) more than 50% of the shares or other securities entitled to vote for election of directors (or other managing authority) of the corporation or entity; (2) more than 50% of the equity interest of the corporation or entity, (3) if the corporation or entity does not have outstanding shares or securities as may be the case in a partnership, joint venture, or unincorporated association, more than 50% of the ownership interest representing the right to make decisions for the corporation or entity; or (4) the maximum shares or other securities entitled to vote for election of directors (or other managing authority) of a foreign corporation or entity permitted by law if (i) the applicable country does not permit the Party to own a greater share due to its nationality and (ii) the foreign corporation or entity is substantially controlled by the Party. Notwithstanding the foregoing, any corporation or other legal entity shall be deemed to be an Affiliate only so long as such control exists, "AI Canada Intellectual Property" means Intellectual Property that becomes or became owned, controlled or licensable by AI Canada, or its Affiliates to extent such Affiliates are not Affiliates of AI US, during the term of the IPA. Notwithstanding the foregoing, "AI Canada Intellectual Property" excludes Intellectual Property if (and solely to the extent) (a) AIS Canada, or such Affiliates as the case may be, would be obligated to pay royalties or other consideration to a non-affiliated third party if the Intellectual Property is assigned or licensed to AI US hereunder and (b) such obligation existed at the time AI Canada, or such Affiliates as the case may be, acquired its rights in the Intellectual Property. "Agreement" means this agreement including the recitals, and all schedules attached to this agreement, in each case as they may be amended or supplemented from time to time; "Group of Companies" means collectively Dynamic, AI US and AI Canada. "Business Day" means any day, other than Saturday, Sunday or any statutory holiday in Canada or the United States; 2 "Exploit" means make, use, sell, offer for sale, import, reproduce, distribute (including but not limited to by sale, rental, lease, or lending), perform, display, modify, adapt, prepare derivative works of, make substantial and insubstantial alterations, translate into any language, aggregate, have made, license, sublicense, grant sublicensing rights, in any medium whatsoever whether now known or hereafter devised, or otherwise exploit. "Intellectual Property" means any and all of the following items that are or were created, authored, invented, conceived, reduced to practice, made, filed or derived (collectively "created"), as the case may be, before or during the term of this Agreement (regardless of the location where it was created): (a)copyrightable works, copyrights and computer software (including data and related documentation), whether or not the subject of a copyright application, copyright registration or renewed copyright, (b)inventions (whether or not the subject of a patent or patent application, and whether or not reduced to practice), all improvements thereto, conceptions, patents, patent applications, patent disclosures, industrial designs, utility models, industrial design applications and industrial registrations, (c)continuations, continuations-in-part, divisionals, reissues, reexaminations, revisions, extensions, substitute applications (as defined in MPEP § 201.09) of patents or patent applications filed before or during the term of this Agreement, and other patents which claim the benefit of the filing date of a patent or patent application otherwise filed before or during the term of this Agreement, but solely to the extent it claims subject matter that was disclosed in a patent or patent application filed before or during the term of this Agreement, (d)moral rights, (e)proprietary or confidential information, trade secrets and know-how, and (f)any other proprietary, intellectual or intangible property protected by the law of any jurisdiction or governmental agency Notwithstanding the foregoing, "Intellectual Property" does not include trademarks, service marks, or similar indicia of origin, "IPA" means the executed agreement entitled "Intellectual Property Agreement" between AI US and Dynamic, a copy of which is attached as Schedule A. "Party" means any signatory to this Agreement and "Parties" means all of them; "Person" means any individual, partnership, limited partnership, syndicate, sole proprietorship, company or corporation with or without share capital, unincorporated association, trust, trustee, executor, administrator or other legal personal representative, regulatory body or agency, government or governmental agency, authority or entity however designated or constituted; 3 "Requester" has the meaning given to that term in Section 2.3; "Responder" has the meaning given to that term in Section 2.3; and "Services" has the meaning attributed to that term in Section 2.1. 1.2 Gender and Number In this Agreement, unless the context otherwise requires, words importing the singular include the plural and vice versa and words importing gender include all genders. ARTICLE 2 SERVICES
